          Case 1:18-cv-05482-AT Document 57 Filed 10/08/18 Page 1 of 2




         KATSKY KORINS LLP                           KASOWITZ BENSON TORRES LLP
            605 Third Avenue                                 1633 Broadway
        New York, New York 10158                        New York, New York 10019
             (212) 953-6000                                  (212) 506-1700



                                                                   October 8, 2018


VIA ECF AND EMAIL

The Honorable Analisa Torres
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     Ambase Corporation, et al. v. 111 West 57th Sponsor, LLC, et al.
               Case No. 18-CV-05482 (AT)(GWG)(S.D.N.Y.)

Dear Judge Torres:
         We write regarding Plaintiffs’ October 3, 2018 letter, which we believe was filed in
violation of the Court’s Individual Practices Rules that require a single four-page pre-motion
letter submitted within five days of the movants’ pre-motion letter. Our pre-motion letter for the
motion to stay was submitted on August 28, 2018 and Plaintiffs’ original response was submitted
on August 30, 2018. The Court has already ruled that you will set a briefing schedule for the
motion to stay at the initial pretrial conference.

         We will not compound Plaintiffs’ violation of your rules by responding in kind. If Your
Honor would like us to send a substantive response to Plaintiffs’ October 3 letter, we will, of
course, do so upon receiving such instructions from you. Otherwise, we will be prepared to
address the issues relating to the motion to stay (as well as the erroneous accusations made in
Plaintiffs’ October 3 letter) at the initial pretrial conference.


Respectfully submitted,
                Case 1:18-cv-05482-AT Document 57 Filed 10/08/18 Page 2 of 2


      Hon. Analisa Torres
      October [X], 2018
      Page 2

KATSKY KORINS LLP                                 KASOWITZ BENSON TORRES LLP


By:      /s/ Joel S. Weiss                        By:    /s/ Paul M. O’Connor III
       Joel S. Weiss                                     Paul M. O’Connor III
       (jweiss@katskykorins.com)                         (poconnor@kasowitz.com)
       Robert A. Abrams                                  Jed I. Bergman
       (rabrams@katskykorins.com)                        (jbergman@kasowitz.com)
        Haley E. Adams                                   Jennifer McDougall
       (hadams@katskykorins.com)                         (jmcdougall@kasowitz.com)

605 Third Avenue                                  1633 Broadway
New York, New York 10158                          New York, New York 10019
Tel: (212) 953-6000                               Tel: (212) 506-1700

Counsel for Defendants PMG West 57th Street       Counsel for Defendants 111 West 57th JDS
LLC, 111 West 57th KM Equity LLC, 111 West        LLC, Michael Stern, Matthew Phillips, JDS
57th KM Group LLC, Kevin Maloney, Ned White,      Development LLC, and JDS Construction
and Property Markets Group, Inc.                  Group LLC

Co-Counsel for Defendants 111 West 57th           Co-Counsel for Defendants 111 West 57th
Sponsor LLC, 111 West 57th Control LLC, 111       Sponsor LLC, 111 West 57th Control LLC,
West 57th Developer LLC, 111 Construction         111 West 57th Developer LLC, 111
Manager LLC, and 111 West 57th Partners LLC       Construction Manager LLC, and 111 West
                                                  57th Partners LLC



      cc: Counsel of Record (via ECF and email)
